DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8,19-25,9-12,30,14-18,26-35 of U.S. Patent No. 11,290,202.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16-31-35 of the present application are an obvious subset of the limitations presented in claims 1-8,19-25,9-12,30,14-18,26-35 of US Pat No. 11,290,202.
	The following table illustrates the conflicting claim pairs: 
Prs. App.
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
US Pat .11290202
1
2
3
4
5
6
7
8
19
20
21
22
23
24
25
9
10
11
12
30
14
15
16
17
18
26
27
28
29
30
31
32
33
34
35


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Patent 11,290,202.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat. No 11,290,202
An optical receiver comprising:
An optical receiver comprising:
a variable optical attenuator configured to attenuate power of an input multiplexed optical signal comprising a plurality of optical signals; 
a variable optical attenuator configured to attenuate power of an input multiplexed optical signal comprising a plurality of optical signals; 
an optical hybrid configured to receive the plurality of attenuated optical signals and a local oscillation light and output an optical signal;
an optical hybrid configured to receive one of the plurality of attenuated optical signals by interfering with a local oscillation light; 
a photo detector configured to convert the optical signal from received by the optical hybrid to an electrical signal;
a photo detector configured to convert the optical signal received by the optical hybrid to an electrical signal; 
an amplifier configured to amplify the electrical signal with a gain;
an amplifier configured to amplify the electrical signal with a gain;
and a processor configured to output, to the amplifier, a gain control signal corresponding to the gain,
and a processor configured to output, to the amplifier, a gain control signal corresponding to the gain, 
wherein when an amplitude of the gain control signal increases decreases, the variable optical attenuator decreases increases attenuation of the power of the input multiplexed optical signal.
wherein when an amplitude of the gain control signal decreases, the variable optical attenuator increases attenuation of the power of the input multiplexed optical signal.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Patent 11,290,202.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Patent 11,290,202 as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 9 of the present application when compared against the limitations of claim 19 of US Patent 11,290,202.  The differences have been bolded for purposes of clarity.
Claim 9 of Present Application
Claim 19 of US Pat. No 11,290,202
A optical communication method comprising:
An optical communication method comprising:
attenuating power of an input multiplexed optical signal comprising a plurality of optical signals;
attenuating power of an input multiplexed optical signal comprising a plurality of optical signals;
receiving the plurality of attenuated optical signals and the local oscillation light and output an optical signal;
receiving one of the plurality of attenuated optical signals by interfering with a local oscillation light; 
converting the received optical signal to an electrical signal; 
converting the received optical signal to an electrical signal; 
amplifying the electrical signal with a gain; 
amplifying the electrical signal with a gain; 
generating a gain control signal corresponding to the gain; 
generating a gain control signal corresponding to the gain; 
and when an amplitude of the gain control signal increases, decreasing attenuation of the power of the input multiplexed optical signal.
and when an amplitude of the gain control signal decreases, increasing attenuation of the power of the input multiplexed optical signal.


	As the table above illustrates, all the limitations of claim 9 of the present application are taught by claim 19 of US Patent 11,290,202.  
Thus, claim 9 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 19 of US Patent 11,290,202 as anticipation of all limitations is tantamount to obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in lines 11-13, “…wherein when an amplitude of the gain control signal increases decreases, the variable optical attenuator decreases increases attenuation of the power of the input multiplexed optical signal.” It is unclear what the applicant is referring as “decrease increase” and “increase decrease”. Is the limitation referring as the amplitude of the gain control signal and attenuation of the power of the input multiplexed optical signal inversely related? Or Is the limitation referring as the amplitude of the gain control signal and attenuation of the power of the input multiplexed optical signal fluctuates? Similarly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637